Exhibit 10.47

WCI COMMUNITIES, INC.

2009

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

I. BACKGROUND

WCI has established the 2009 Management Incentive Compensation Plan (the
“MICP”), which is designed to motivate certain of its key employees to meet or
exceed the Company’s financial and operational goals, thereby aligning the
interests of such employees with those of the Company’s stakeholders. As
explained below, the payment of bonuses under the MICP is based on clearly
defined performance metrics and will incentivize WCI’s key employees to continue
their extraordinary services and efforts during the Company’ reorganization
under Chapter 11 and to maximize the value of the Company’s assets.

 

II. MICP INCENTIVE STRUCTURE

Payment of incentive bonuses under the MICP is conditioned upon the achievement
of threshold (90%), target (100%) or maximum (110%) levels of certain 2009
consolidated financial objectives (the “Financial Objectives”). These Financial
Objectives, which are premised upon the Company’s financial forecasts prepared
in connection with obtaining postpetition financing (the “2009 DIP Budget”),
include, at target levels, attaining (i) Cash Flow from Operations before land
purchases of $31,887,000 (annualized) and (ii) Gross Margins on Home and Tower
Sales of $17,492,000 (annualized).

Land and bulk inventory sales shall be excluded from the calculation of the
“Cash Flow from Operations” Financial Objective unless such sales (whether on an
individual or multiple-unit basis) were specifically included in the Debtors’
financial forecasts prepared in connection with obtaining postpetition
financing. Additionally, asset impairment charges that are recorded in 2009
shall be excluded from the calculation of the “Gross Margins on Home and Tower
Sales” Financial Objective.

Payouts under the MICP are determined as follows:

(i) The two Financial Objectives will be weighted equally in calculating MICP
bonuses. However, no MICP bonus will be paid if the Company does not achieve at
least threshold level performance of both Financial Objectives;

(ii) Threshold (90%) performance of each Financial Objective results in a 75%
payment of an individual’s MICP target bonus;

(iii) Target (100%) performance of each Financial Objective results in a 100%
payment of an individual’s MICP target bonus;



--------------------------------------------------------------------------------

(iv) Maximum (110%) performance of each Financial Objective results in a 125%
payment of an individual’s MICP Target bonus; and

(v) MICP bonus payouts are interpolated between levels of financial performance.
For example, 95% performance of each Financial Objective results in an 87.5%
payment of an individual’s MICP target bonus.

Subject to confirmation of financial performance by the Compensation Committee
of WCI’s Board of Directors (the “Compensation Committee”), bonuses under the
MICP (a) vest on the date (the “MICP Vesting Date”) that is the earlier of
(i) the effective date of a confirmed chapter 11 plan in the Company’s Chapter
11 cases, (ii) the successful consummation of a sale of substantially all of the
Company’s assets to one or more acquirers or (iii) January 1, 2010 and (b) will
be paid by the Company no later than 30 days following the MICP Vesting Date.1
Participant must be employed at the time of the vesting date to be eligible for
a bonus.

Calculation of bonuses earned under the MICP is based on actual cumulative
financial performance as measured against; the monthly DIP Budget (see attached
DIP Budget reflecting month to month financial expectations) from January 1,
2009 through and including the last complete month preceding the MICP Vesting
Date (the “MICP Period”). The MICP bonus amounts assume a twelve month MICP
Period; however, if the MICP Period is less than twelve months, any bonus
payouts will be prorated based on the actual number of months in the MIC Period.
For example, if the Company successfully emerged from Chapter 11 in mid month
August 2009, the financial performance against the monthly DIP Budget through
July would be used and bonus payments would be eight—twelve’s (or 2/3) of the
annualized bonus earned.

 

III. PARTICIPATION

Employees eligible to participate in the MICP include a total of 63 key managers
(the “Participants”). The threshold, target and maximum MICP bonuses for all of
the Participants total approximately $1,776,000, $2,368,000, and $2,960,000,
respectively. Each Participant’s individual MICP bonus has been established
based upon a percentage of base salary and the Participant’s position. During
the course of the 2009 business year, WCI’s Chief Executive Officer (the “CEO”)
has authority to adjust a Participant’s target bonus in the event of a material
change in position, or add or replace a participant to the group of eligible
MICP participants so long as (i) the combined aggregate threshold, target and
maximum bonus levels are not exceeded, (ii) the MICP Participant’s adjustment,
addition or replacement does not result in exceeding $25,000 or, to the extent
it does exceed $25,000, the Compensation Committee has approved the adjustment,
and (iii) the Company provides notice to their prepetition secured

 

1 However, with respect to six employees that hold positions at WCI of Senior
Vice President or higher, all MICP bonuses earned by such employees shall be
paid by the Company, or in the event the Company’s Chapter 11 cases are
converted to Chapter 7, by the Chapter 7 Trustee, no later than 30 days
following the earlier of (i) the effective date of a confirmed Chapter 11 plan
or (ii) the successful consummation of a sale of substantially all of the
Company’s assets to one or more acquirers.



--------------------------------------------------------------------------------

lenders and the Official Committee of Unsecured Creditors (the “Creditors’
Committee”) of any such adjustment; provided, that the prepetition secured
lenders and the Creditors’ Committee shall have two (2) business days from
receipt of notice of any such adjustment to object, and if such objection is not
consensually resolved the Company shall be required to get Bankruptcy Court
approval of such adjustment.

 

IV. WAIVER OF LONG TERM INCENTIVES-CASH

In 2006 and 2007, the Compensation Committee authorized the award of certain
Long Term Incentive Cash (“LTI-Cash”) awards to certain WCI management level
employees. As a condition to receiving payment under the MICP, the Participants
are required to waive any claims they may have for such LTI-Cash awards.

 

V. APPROVALS

The MICP was approved by the Compensation Committee on November 6, 2008, and was
approved by the Bankruptcy Court pursuant to orders dated January 21, 2009 and
February 4, 2009.

 

 

 

 

David Fry – Interim CEO & President

 

 

 

Paul Appolonia – Senior Vice President

 

Human Resources